Citation Nr: 1115489	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in St. Petersburg, Florida, in March 2009 to present testimony on the issue on appeal.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran contends that his right knee disability is due to or aggravated by his service-connected left knee disability.  The evidence of record shows that on VA examination in March 2007, the VA examiner found that the Veteran's right knee disability was less likely as not related to his service-connected left knee disability.  However, the examiner did not provide a rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  Additionally, the examiner diagnosed the Veteran with degenerative "spondylarthritis" of the right knee, which was problematic because spondylarthritis is explicitly defined as arthritis of the spine, rather than a condition pertinent to the knee.  Dorland's Illustrated Medical Dictionary 1779 (31st ed. 2007).

The Board therefore remanded the claim for service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected left knee disability, in December 2009 for a VA examination and opinion to obtain a clarification of the diagnosis of the Veteran's right knee disability and an adequately supported medical opinion regarding the relationship, if any, between the Veteran's right knee disability and his service-connected left knee disability.  On VA examination in January 2010, the VA examiner diagnosed the Veteran with advanced degenerative arthritis of the right knee.  However, regarding the issue of whether the right knee disability was related to service or due to or aggravated by the service-connected left knee disability, the VA examiner, who was a specialist in internal medicine, stated that she could not resolve this issue without resort to mere speculation.  The VA examiner indicated that the Veteran's advanced right knee arthritis was multifactorial, with the Veteran's years of morbid obesity playing a major role in bilateral knee degenerative joint disease.  However, she concluded that she did not have the orthopedic specialty expertise to render a qualified judgment as to how the Veteran's left knee disability related to his right knee disability.  The lack of an opinion with a rationale addressing the etiology of the Veteran's right knee disability, including as secondary to his service-connected left knee disability, renders the January 2010 VA opinion inadequate because of the failure to provide the complete opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's right knee disability is related to his period of service or to his service-connected left knee disability, the Board finds that a remand for an additional opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an orthopedic specialist to determine the nature and etiology of his currently diagnosed right knee disorder.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review.  All necessary studies and tests must be conducted. 

The examiner is then requested to:
(a)  Identify any currently diagnosed right knee disability;
(b)  Opine whether any current right knee disability was incurred in or aggravated by active military service;
(c)  Identify whether it is at least as likely as not, based upon the evidence of record, that any right knee arthritis was present within one year from discharge from active military service; 
(d)  Opine whether it is at least as likely as not that any current right knee disability was caused or permanently aggravated by the Veteran's service-connected left knee disability (Aggravation is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms).  

Each opinion provided should include a medical rationale to support the conclusion reached. 

2.  Thereafter, readjudicate the issue on appeal.  If the 
determination remains unfavorable to the Veteran, he and his representative must be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative must be afforded the applicable time period in which to respond.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


